DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/13/2021 has been entered.

Acknowledgement of Receipt
	Applicant’s Response, filed 4/13/2021, in reply to the Office Action mailed 11/13/2020, is acknowledged and has been entered.  Claim 1 has been amended. Claims 1, 3, 4, 6, 7, 10, 11 and 13-20 are pending and are examined herein on the merits for patentability.
Response to Arguments
	Applicant’s arguments have been fully considered.  The rejections have been modified to address claim amendment.  The Examiner’s response to Applicant’s arguments is incorporated hereinbelow.

Claim Objections
Claims 16-20 are objected to because of the following informalities:  the claims are directed to “a seal vial”, which appears to be a typographical error for “a sealed vial”.  Clarification is requested.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3, 4, 6, 7, 10, 11 and 13-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  The claims recite wherein “said microbubbles are configured to provide an effective imaging half-life longer than 15 minutes”.  The failure to meet the written 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, commonly arises when the claims are changed after filing to either broaden or narrow the breadth of the claim limitations, or to alter a numerical range limitation or to use claim language which is not synonymous with the terminology used in the original disclosure. To comply with the written description requirement of 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, para. 1, or to be entitled to an earlier priority date or filing date under 35 U.S.C. 119, 120, or 365(c), each claim limitation must be expressly, implicitly, or inherently supported in the originally filed disclosure. See MPEP § 2163 for examination guidelines pertaining to the written description requirement.
With respect to changing numerical range limitations, the analysis must take into account which ranges one skilled in the art would consider inherently supported by the discussion in the original disclosure. In the decision in In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976), the ranges described in the original specification included a range of "25%- 60%" and specific examples of "36%" and "50%." A corresponding new claim limitation to "at least 35%" did not meet the description requirement because the phrase "at least" had no upper limit and caused the claim to read literally on embodiments outside the "25% to 60%" range, however a limitation to "between 35% and 60%" did meet the description requirement.
In the instant case, the specification does not appear to provide support for the limitation of a half-life longer than fifteen minutes.  For example, the specification at published paragraph recites “for the diagnosis of local liver lesion, an effective imaging half-life longer than 10 minutes was recommended.”  Various half-life values are taught 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The claim recites the limitation "said perfluorocarbons gas” in line 1.  There is insufficient antecedent basis for this limitation in the claim.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 18-20 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The claims are directed to the seal vial of claim 16, .  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
s 1, 3, 4, 6, 7, 10, 11 and 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (US 2014/0328767) in view of Lozano et al. (Langmuir, 2009, 25, p. 3705-3712).
Wang teaches ultrasound contrast micro/nano bubbles comprising a lipid mixture prepared with a green manufacturing process using only glycerol or propylene glycol as the initial solvent to mix and disperse all lipid materials.  The lipid mixture includes (a) one or more first lipids with different main phase transition temperatures and (b) a second lipid bonding with a hydrophilic moiety (paragraphs 0028-0030).
In one emobodiment, a combination of 1,2-dipalmitoyl-sn-glycero-3-phosphocholine (DPPC) and 1,2-distearoyl-sn-glycero-3-phospho-(1'-rac-glycerol) (DSPG) is used as the first lipid.  It should be understood that the main phase transition (solid to liquid) temperature of DPPC is 41 Celsius degree, while that of DSPG is 55 Celsius degree (paragraph 0060-61).
The second lipid may be, but not limited to… 1,2-distearoyl-sn-glycero-3-phosphoethanolamine-N-[methoxy(polyethy- lene glycol)-5000] (DSPE-PEG2000), 1,2-distearoyl-sn-glycero-3-phosphoethanolamine-N-[methoxy(polyethy- lene glycol)-5000] (DSPE-PEG3000), 1,2-distearoyl-sn-glycero-3-phosphoethanolamine-N-[methoxy(polyethy- lene glycol)-5000] (DSPE-PEG5000), … In this embodiment, polyethylene glycol 40 stearates (PEG40S) are employed (paragraph 0062-69).
See Table 1, for Example Sample No. 2, comprising DPPC:DSPG:PEG40S in a ratio of 10:4:2 (w/w/w).

See also Table 1, Example Sample No. 3, comprising DPPC:DSPG:PEG40S in a ratio of 10:4:3 (w/w/w).
Such amounts corresponds to 59% DPPC and 18% PEG40S by weight of the mixture of lipids comprising DPPC (i.e. corresponding to a first lipid, as claimed), and pegylated lipid, respectively.
The lipid mixture including DSPG, DPPC, and PEG40S blended with a solvent such as normal saline or buffered saline. For example the mixture of DSPG, DPPC, and PEG40S is blended with a solvent of phosphate buffer saline containing 1 wt % of glycerol and a bilayer lipid membrane will be formed.
A closed vessel is vacuumed and filled with a predetermined gas such as halo-substituted hydrocarbon (perfluorocarbon), inert gas, Sulfur hexafluoride, nitrogen, oxygen, air, or a combination thereof (paragraph 0073).
By manipulating the composition of the lipid mixture, the membrane fluidity of the transparent lipid carrier solution and ability of the lipid membrane to reconstruct itself is capable to be manipulated through manipulating the mixing ratio of the molecules capable of getting across a lipid membrane in the lipid mixture. Subsequently, the lipid carrier solution is subject to emulsion or mechanical agitation at a temperature lower than the main phase transition temperature of the lipid carrier to form the micro/nano bubbles with desired size of a diameter ranging from 0.2 to 8 µm (not limited to) in a 
Wang exemplifies PEG40S, rather than DSPE-PEG200 as the pegylated lipid in his mixture, but teaches that DSPE-PEG2000.
Lozano teaches PC microbubbles comprising DSPE-PEG2000 or PEG40 stearate. 

    PNG
    media_image1.png
    147
    580
    media_image1.png
    Greyscale

Saturated diacyl (disaturated) phosphatidylcholine (PC) mixed with the lipopolymer distearoylphosphatidylethanolamine (DSPE)-polyethyleneglycol molecular weight 2000 (PEG2000) self-assemble as a monolayer at the air-water interface of air-in-water micrometer-scale bubbles (microbubbles), similar to coatings (shells) on leading medical ultrasound contrast agents (UCAs). This system is characterized here to study the impact of the DSPE-PEG2000 species and PC chain-length on the monolayer coating phase behavior, collapse, shedding, and air transport resistance
and microbubble dissolution rate and surface contour. Using fluorescence microscopy of dissolving microbubbles, we found that film microstructure and collapse behavior for all chain lengths (n ) 14-20) was indicative of primarily condensed phase monolayers, unlike similar coatings containing polyethylene glycol 40 stearate (PEG40S) that are
either expanded phase or coexisting expanded-condensed phase monolayers. Additionally, we observed a new surface buckling type of behavior with all chain lengths, by bright field microscopy, where the air-water interface continuously appears rough n ) 16.  In correlating the statistical frequency of this behavior with the monolayer microstructure, we propose that it arises from a slowed nucleation rate of collapse structures at condensed-condensed phase interfaces, not present in systems
containing PEG40S. By modeling the dissolution (radius vs time) data, we obtained, for each chain length, the film air transport resistance (Rshell) that was then fit to a chain-length-dependent energy barrier model. Importantly, the pre-exponential factor was ∼10× higher and the microbubbles persisted ∼4× longer (from 15 μm at a fixed dissolved oxygen content) in comparison to previously studied films containing PEG40S. We attribute the unique stability properties of microbubble coatings containing DSPE-PEG2000 to the propensity of this molecule to form a condensed phase monolayer, such that the monolayer coatings approach the properties of one continuous condensed domain (abstract).
It would have been obvious to one of ordinary skill in the art at the time of the invention to substitute DSPE-PEG2000 for PEG40S in the formulations of Wang consisting of DPPC:DSPG:PEG40S in a ratio of 10:4:2 (w/w/w) when the teaching of Wang is taken in view of Lozano.  One would have been motivated to do so, with a reasonable expectation of success, because Wang teaches that DSPE-PEG2000 is a suitable pegylated lipid for use as a ‘second lipid’ equivalent to PEG40S, and because Lozano teaches that PC microbubble coatings comprising DSPE-PEG2000 have unique stability properties compared to PEG40S.
It is noted that the functional recitation wherein “microbubbles are configured to provide an effective imaging half-life longer than 15 minutes” does not distinguish over 

Response to arguments
Applicant argues that the Examiner acknowledges that Wang exemplifies PEG40S, rather than DSPE-PEG2000 as the pegylated lipid in his mixture. Although DSPE-PEG2000 is disclosed in Wang, it is disclosed in a context of a lipid mixture of only DSPC, and DSPE-PEG2000 resulted a Tm of 56 °C, not the required lipid mixture encompassed in the claims. Thus, it is clearly shown that DSPE-PEG2000 is NOT taught as one of a few suitable lipids to be used in the instant claims as amended.  because Wang has disclosed the preferred lipid mixture to include PEG40S, and that since the preferred PEGylated material has been taught, the skilled person in the art would not consider changing PEG40S to something else.
Applicant’s arguments have been fully considered, but are not found to be persuasive.  It is noted that Wang teaches microbubbles comprising DSPG and DPPC in the claimed ratio in a buffer containing glycerol.  While PEG40S, rather than DSPE-PEG2000, is exemplified; it is noted that DSPE-PEG2000 is taught as one of a few suitable lipids to be used as the second lipid bonding with a hydrophilic moiety (paragraph 0028-30).  See MPEP 2123 with regard to rejection over the prior art’s broad disclosure instead of preferred embodiments.  
I. PATENTS ARE RELEVANT AS PRIOR ART FOR ALL THEY CONTAIN
"The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain." In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).
A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v.Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005) (reference disclosing optional inclusion of a particular component teaches compositions that both do and do not contain that component); Celeritas Technologies Ltd. v. Rockwell International Corp., 150 F.3d 1354, 1361, 47 USPQ2d 1516, 1522-23 (Fed. Cir. 1998) (The court held that the prior art anticipated the claims even though it taught away from the claimed invention. "The fact that a modem with a single carrier data signal is shown to be less than optimal does not vitiate the fact that it is disclosed.").
II. NONPREFERRED AND ALTERNATIVE EMBODIMENTS CONSTITUTE PRIOR ART
In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). "A known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use." In re Gurley, 27 F.3d 551, 554, 31 USPQ2d 1130, 1132 (Fed. Cir. 1994) (The invention was directed to an epoxy impregnated fiber-reinforced printed circuit material. The applied prior art reference taught a printed circuit material similar to that of the claims but impregnated with polyester-imide resin instead of epoxy. The reference, however, disclosed that epoxy was known for this use, but that epoxy impregnated circuit boards have "relatively acceptable dimensional stability" and "some degree of flexibility," but are inferior to circuit boards impregnated with polyester-imide resins. The court upheld the rejection concluding that applicant’s argument that the reference teaches away from using epoxy was insufficient to overcome the rejection since "Gurley asserted no discovery beyond what was known in the art." Id. at 554, 31 USPQ2d at 1132.). Furthermore, "[t]he prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed…." In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004).

Applicant further argues that although Lozano teaches PC microbubbles comprising DSPE-PEG2000 or PEG40 stearate, the lipid mixture taught by Lozano again is not encompassed in the instant claims as amended. Furthermore, none of Lozano microbubbles provide more than 300 second of shell resistance time, which means if used in imaging, none of them have half-life of more than 6 minutes. See Lozano, FIG. 5A. It is noted that it is known by a skilled person in the art to readily interpret the condition of FIG. 5 A in Lozano to conclude the half-life of Lozano bubbles to be 300 seconds or less. The general statement in Lozano’s introduction section stating that “for UCAs, performed microbubbles are injected intravenously and circulation time on the order of tens of minutes” does not and cannot apply to the data shown in Lozano shown in FIG. 5 A.  Furthermore, following the reference cited in said statement (enclosed as S-l), it is clearly shown that “the circulation time of these bubbles was increased to several minutes.” S-l, page 877, left column, last paragraph. Thus, the statement in Lozano should not be literately interpreted to imply the data in 
Applicant’s arguments have been fully considered, but are not found to be persuasive.  It is noted that Wang teaches microbubbles comprising DSPG and DPPC in the claimed ratio in a buffer containing glycerol.  While PEG40S, rather than DSPE-PEG2000, is exemplified; it is noted that DSPE-PEG2000 is taught as one of a few suitable lipids to be used.  Lozano is used to show motivation for selection of DSPE-PEG2000 from among the suitable lipids.  It is noted that the functional recitation “wherein microbubbles are characterized by an effective half-life longer than 10 minutes” does not distinguish over Wang.  In the instant case, Wang’s microbubble products comprise the claimed phospholipid components.  See MPEP 2112.  “Products of identical chemical composition cannot have mutually exclusive properties.”  A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure or composition as that which is claimed, the properties applicant discloses and/or claims are necessarily present.  See In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  The “discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art's functioning, does not render the old composition patentably new to the discoverer.”  See Atlas Power Co. v. Ireco Inc., 51 USPQ 2d 1943, 1947 (Fed. Cir. 1999).  Therefore, merely claiming a new use, new function, or new property, which is inherently present in the prior art does not make the claim patentable.  See In re Best, 195 USPQ 430, 433 (CCPA 1977), and MPEP § 2112.  Further, it is noted that the Lozano teaches UCAs, preformed microbubbles are injected et al., Biomaterials, 2013, 34(28), p. 6862–6870, Figures 4 and 5, which is merely provided in order to show different half-lives as measured in vitro or in vivo for a given microbubble.
Applicant asserts that as shown in the tables of the priority document, US 62/289,588 (e.g., the table in [0076]), it is surprisingly found that when a PEGylated DSPE (e.g., DSPE-PEG2000) is used in the lipid mixture, the microbubbles provide an effective imaging half-life longer than 15 minutes (e.g., e.g., 17-26 minutes) in comparison with the microbubbles using PEG40S (6-11 minutes).  Second, the present invention provides that the invention microbubbles are configured by said lipid mixture to provide unexpected results of an effective imaging half-life longer than 15 minutes as it is surprisingly found that only such lipid mixtures encompassed in the claims can achieve said unexpected results.
Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985) (The prior art taught combustion fluid analyzers which used labyrinth heaters to maintain the samples at a uniform temperature. Although appellant showed an unexpectedly shorter response time was obtained when a labyrinth heater was employed, the Board held this advantage would flow naturally from following the suggestion of the prior art.). See also Lantech Inc.v. Kaufman Co. of Ohio Inc., 878 F.2d 1446, 12 USPQ2d 1076, 1077 (Fed. Cir. 1989), cert, denied, 493 U.S. 1058 (1990) (unpublished — not citable as precedent) (“The recitation of an additional advantage associated with doing what the prior art suggests does not lend patentability to an otherwise unpatentable invention.”). In the instant case, it is respectfully submitted that the observed result that microbubbles having DSPE-PEG2000 persist longer than those with PEG40S is not necessarily unexpected because Lozano teaches that PC microbubble coatings comprising DSPE-PEG2000 have unique stability properties compared to PEG40S.

Conclusion
No claims are allowed at this time.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEAH H SCHLIENTZ whose telephone number is (571)272-9928.  The examiner can normally be reached on Monday-Friday, 8:30am - 12:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL HARTLEY can be reached on 571-272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/LHS/
/Michael G. Hartley/Supervisory Patent Examiner, Art Unit 1618